Case 2:20-cv-09091-PA-AS Document 63-27 Filed 08/23/21 Page 1 of 4 Page ID #:3269




                  EXHIBIT 33




                                                                                 293
                                                                De Lilly Decl. Ex. 33
        Case
8/22/2021       2:20-cv-09091-PA-AS
                          Thrive Natural CareDocument
                                             gets boost from 63-27    Filed 08/23/21
                                                             Amazon (NASDAQ:              Page
                                                                             AMZN) partnership     2 Francisco
                                                                                               - San of 4 Page        IDTimes
                                                                                                               Business   #:3270




                         FOR THE EXCLUSIVE USE OF AMANDA.GONZALES@SIDLEY.COM

                          From the San Francisco Business Times:
                          https://www.bizjournals.com/sanfrancisco/news/2017/09/28/skincare-
                          startup-thrive-nature-care-amazon-amzn.html



                       S.F. skincare startup to get bump
                       from Amazon
                       Sep 28, 2017, 12:39pm PDT

                       Thrive Natural Care

                       What it does: Sells men’s skin care
                       products

                       HQ: San Francisco

                       Founder and CEO: Alex McIntosh

                       Employees: 10

                       Imagine if your daily face wash could    TODD JOHNSON | SAN FRANCISCO
                                                                BUSINESS TIMES
                       bring to life degraded land and help     Alex McIntosh, founder of Thrive
                       restore the environment. That’s the      Natural Care
                       vision of Alex McIntosh, CEO and
                       founder of Thrive Natural Care, a men’s skincare product.

                       Thrive Natural Care is using a regenerative business model to
                       develop its products, which means that the Juanilama and Fierrillo
                       plants used in its shaving oil and face washes help restore
                       damaged land.

                       “The plants will start fixing nitrogen in the soil and they’ll attract
                       different types of bugs, insects and butterflies, and the leaves will
                       fall and the soil gets healthier,” he said.

https://www.bizjournals.com/sanfrancisco/news/2017/09/28/skincare-startup-thrive-nature-care-amazon-amzn.html?s=print
                                                                                                                                   2941/3
                                                                                                                  De Lilly Decl. Ex. 33
        Case
8/22/2021       2:20-cv-09091-PA-AS
                          Thrive Natural CareDocument
                                             gets boost from 63-27    Filed 08/23/21
                                                             Amazon (NASDAQ:              Page
                                                                             AMZN) partnership     3 Francisco
                                                                                               - San of 4 Page        IDTimes
                                                                                                               Business   #:3271
                       Each ingredient in Thrive products helps restore a plot of land the
                       size of Golden Gate Park, McIntosh said. The process has also
                       given work to 121 farmers in Costa Rica whose income has
                       increased by 40 percent, he said.

                       The company has been growing rapidly — about 35 percent
                       revenue growth per month — but it’s preparing for a bigger scale
                       up after Amazon (NASDAQ: AMZN) chose it for its small business
                       spotlight. The campaign aims to push small companies to $1
                       million in sales on Amazon in six months, said spokesperson Erik
                       Fairleigh.

                       “That’s great, amigo!” Mario Garcia, the head of sustainable
                       operations, said when McIntosh told him the news. Garcia, an
                       ecologist, got to work connecting Thrive with more local farmers
                       and identifying more degraded plots of land, McIntosh said. Head
                       of R&D Laura Arce Aita designs products with the plant extracts.

                       It would be much easier to increase production on a healthy piece
                       of land, but that’s not Thrive’s purpose, McIntosh said. Eventually,
                       tens of thousands of farmers around the world will restore land to
                       make products, he added.

                       McIntosh was the founding director of corporate citizenship and
                       sustainability at Nestlé Waters and the director of philanthropy for
                       the Nature Conservancy before that. He said he learned that to be
                       successful and help the environment, you have to have scale.

                       The plants used in Thrive Natural Care products have properties
                       that combat razor burns, blemishes and promote skin healing.

                       Eventually, Thrive Natural Care will experiment with other plants
                       and products, but it started with men’s skin care because it is the
                       fastest growing segment within the personal care industry.

                       Keys to Success

                       Be passionate about what you do: “It doesn’t mean you’re going to
                       do it for the rest of your life, but you have to love it while you’re
                       doing it,” said CEO Alex McIntosh.

                       Pay attention to your team: “You have to have great people with
                       you because otherwise you’ll kill yourself because it won’t be fun,

https://www.bizjournals.com/sanfrancisco/news/2017/09/28/skincare-startup-thrive-nature-care-amazon-amzn.html?s=print
                                                                                                                                   2952/3
                                                                                                                  De Lilly Decl. Ex. 33
        Case
8/22/2021       2:20-cv-09091-PA-AS
                          Thrive Natural CareDocument
                                             gets boost from 63-27    Filed 08/23/21
                                                             Amazon (NASDAQ:              Page
                                                                             AMZN) partnership     4 Francisco
                                                                                               - San of 4 Page        IDTimes
                                                                                                               Business   #:3272
                       you’ll have too much to do and you won’t do a very good job.”

                       Growth isn’t everything: “You can grow really fast and you can
                       build something to sell it really quickly (but) I don’t think that’s the
                       most rewarding. It’s a little harder to build something that’s very
                       unique and maybe doesn’t skyrocket in the first year, but if you
                       build it right it’s going to change people’s lives.”

                       Alejandra Reyes-Velarde
                       Editorial Intern
                       San Francisco Business Times




https://www.bizjournals.com/sanfrancisco/news/2017/09/28/skincare-startup-thrive-nature-care-amazon-amzn.html?s=print
                                                                                                                                   2963/3
                                                                                                                  De Lilly Decl. Ex. 33
